Citation Nr: 0116839	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  That RO denied the claim for an 
evaluation in excess of 30 percent for PTSD.

The veteran revoked the power of attorney of Disabled 
American Veterans by a letter received by the Board in March 
2001.  

He also submitted a letter with evidence, dated in January 
2001 and received in March 2001, directly to the Board.  He 
indicated that review by the agency of original jurisdiction 
was waived.


REMAND

This case must be remanded for further clarification of the 
veteran's multiple psychiatric diagnoses.  There is some 
evidence that the veteran no longer has PTSD.  The record 
contains other evidence that he may have some other 
psychiatric diagnosis related to the service-connected 
disorder.

Specifically, a VA examination report from March 2000 
reflects that the veteran reported having no psychiatric 
complaints.  He denied any symptoms of mania, obsessive-
compulsive disorder, or suicidal or homicidal ideation.  
According to the examiner, the veteran denied having any 
symptoms of PTSD.  However, the veteran then said that he was 
hypervigilant, but this was apparently caused by his mistrust 
of Catholics and fascists, rather than PTSD.  A Global 
Assessment of Functioning (GAF) score of 55 was rendered.  
The examiner indicated that "[a]t this point the veteran 
[did] not meet the criteria for posttraumatic stress 
disorder."

In March 2001, the veteran submitted a pertinent medical 
record from November 2000.  The examiner diagnosed paranoid 
schizophrenia, but did not diagnose PTSD.  She indicated 
that, in her opinion, the veteran's service-connected illness 
may have appeared to be PTSD when initially diagnosed, but it 
had "evolved" into paranoid schizophrenia.  The paranoia 
had begun during the veteran's service in the Republic of 
Vietnam.  She also said that although the name of the illness 
had changed, there were overlapping symptoms of PTSD, such as 
sleep disturbance, isolation, restricted affect, and 
nightmares.  The veteran was totally socially and 
industrially impaired and his prognosis was poor, and a GAF 
of 35 was assessed by the examiner.  Because of the 
conflicting evidence and the November 2000 treatment record, 
there is psychiatric clarification required before 
adjudication of this case may proceed.

Accordingly, this case must be remanded to the RO for the 
following development:

1.  After receiving any appropriate 
waiver, the RO should associate with the 
claims file any records related to the 
November 2000 treatment record from the 
Chief of the Psychiatric Service in 
Fargo.  It appears that the November 2000 
record may be the fragment of a more 
comprehensive psychiatric report.

2.  The RO should then schedule the 
veteran to undergo a VA mental status 
examination.  The examiner should review 
the clinical record prior to the 
interview, including the November 2000 
treatment record.  The examiner, after 
performing any necessary tests or 
studies, should attempt to clarify the 
psychiatric diagnosis.  The examiner 
should indicate whether the veteran 
currently meets the criteria for PTSD.  
Moreover, a specific opinion should be 
offered as to whether any current mental 
disorder(s) or psychiatric symptomatology 
is(are) at least as likely as not 
etiologically related to the veteran's 
prior diagnosis of PTSD.  If it is not 
possible to allocate the veteran's 
symptoms to a particular disorder, that 
conclusion should be set forth. 

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
report fails to comply with the 
directives of this remand, it should be 
returned for corrective action.

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case and 
should be given an adequate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




